Citation Nr: 1018822	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  08-14 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a right shoulder 
disorder.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from June 2004 to November 
2005.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho, that denied the benefit sought on appeal.  
The Veteran appealed that decision and the case was referred 
to the Board for appellate review.  



FINDINGS OF FACT

1.  The medical evidence is against a finding that the 
Veteran currently has a left knee disorder.

2.  The medical evidence is against a finding that the 
Veteran currently has a right shoulder disorder.



CONCLUSION OF LAW

1.  The criteria for service connection for a left knee 
disorder are not met  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

2.  The criteria for service connection for a right shoulder 
disorder are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of a letter from the RO to the Veteran dated September 
2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the Veteran in the adjudication of his 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
the merits of the Veteran's appeal.

The Veteran has claimed entitlement to service connection for 
both a left knee disorder and a right shoulder disorder.  
Service connection will be granted for a disability resulting 
from an injury or disease incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If 
there is no showing of a resulting chronic disorder during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must 
contain: (1) Medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
419 F. 3d 1317 (Fed. Cir. 2005).  If the Veteran fails to 
demonstrate any one element, denial of service connection 
will result.

The Veteran first claimed entitlement to service connection 
for the conditions in question in August 2006.  A December 
2006 rating decision denied entitlement to service connection 
for those conditions, finding that there was no evidence that 
the claimed conditions actually existed.  The Veteran 
submitted a Notice of Disagreement (NOD) in May 2007.  The RO 
issued a Statement of the Case (SOC) in April 2008 and the 
Veteran filed a Substantive Appeal (VA Form 9) later that 
month.  

The evidence in the claims file consist of service treatment 
records, private treatment records, VA treatment records, VA 
examination reports and statements from the Veteran.  

The Veteran's service treatment records are entirely negative 
for any complaints of or treatment for either a left knee 
condition or a right shoulder condition.  Those records do 
indicate that the Veteran was involved in a motor vehicle 
accident while in service and that he injured his right knee, 
right hip, right forearm, cervical spine and lumbar spine, 
and service connection for those conditions has been granted.  

Post-service treatment records also do not indicate that the 
Veteran has ever been diagnosed with or treated for either a 
left knee condition or a right shoulder condition.  There are 
numerous references in the Veteran's VA treatment records to 
treatment for the Veteran's right knee, right hip, right 
forearm, cervical spine and lumbar, but none referencing 
either a left knee or right shoulder disorder.  Private 
treatment records submitted by the Veteran also fail to 
reference any left knee or right shoulder conditions. 

The Veteran has been afforded several comprehensive VA 
examinations since he first filed his claim in August 2006.  
The first VA examination was in November 2006.  The examiner 
reviewed the claims file and, after a physical examination, 
noted that the Veteran's right knee and right hip had 
significant limitations due to the in-service motor vehicle 
accident.  In October 2008 the Veteran was afforded a VA 
examination for his right hand and elbow in connection with 
his right ulnar neuropathy.  The location of the abnormality 
was along the ulnar nerve track of the right forearm, and no 
involvement including the right shoulder was indicated.

Most recently, in December 2008 the Veteran was afforded a VA 
examination for his right shoulder and left knee.  The 
examiner indicated that the Veteran was not currently 
receiving treatment for either condition and that there was 
no history of hospitalization or surgery.  The Veteran stated 
that he had pain and stiffness in both joints on occasion.  
However, on physical examination the examiner found that the 
Veteran's gait was normal.  There was no evidence of abnormal 
weight bearing, no loss of a bone or part of a bone, no 
recurrent dislocations and no inflammatory arthritis.  The 
examiner determined that the Veteran's right shoulder and 
left knee were normal and there was no limitation indicated 
with range of motion studies.  X-rays cited by the examiner 
also indicated that the Veteran's left knee and right 
shoulder were normal.  

The medical evidence contains no other opinions, findings or 
diagnoses of either a left knee or right shoulder disorder.  
Based on this record, the Board finds that the medical 
evidence is against the Veteran's claims for service 
connection for those conditions.  In the absence of a current 
disability related to service by competent medical evidence, 
a grant of service connection is clearly not supportable.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Veteran has expressed his belief that he has left knee 
and right shoulder disorder related to active service.  
However, the Board notes that the Veteran is not competent to 
offer an opinion on a matter clearly requiring medical 
expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  In sum, the Veteran's subjective report of 
occasional stiffness and pain is outweighed by the other 
evidence of record, most specifically the VA examiner's 
findings that the Veteran's left knee and right shoulder were 
normal.  The Veteran's representative has argued that the 
Veteran should be afforded an MRI to see if he has a left 
knee or right shoulder disorder.  The Board finds nothing to 
indicate that the examinations afforded the Veteran were 
cursory or that the examiner did not give adequate attention 
to the Veteran's complaints or provided history. That the 
examiners' findings do not support the Veteran's claim is not 
a reason to find the examination inadequate. See also Counts 
v. Brown, 6 Vet. App. 473, 478-9 (1994) and Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (VA's . . . . 'duty to 
assist' is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support a claim). Accordingly, the Board 
finds that the examinations are adequate to base a decision 
on and that a remand for an additional VA examination is not 
required.

The preponderance of the evidence is against the claims; the 
benefit of the doubt doctrine does not apply; and service 
connection for a left knee disorder and a right shoulder 
disorder is not warranted.


ORDER

Entitlement to service connection for a left knee disorder is 
denied.

Entitlement to service connection for a right shoulder 
disorder is denied. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


